neither of the two victims was present. The justice court granted the
                 State's continuance and Strader agreed at that time to continue his own
                 preliminary hearing for status check negotiations. On August 1, 2011, the
                 State requested another continuance and presented sworn testimony that
                 (1) victim S. Shehata had been subpoenaed on July 21, (2) he was an
                 essential witness because he was able to identify Strader as the person
                 who robbed him, and (3) the prosecutor had received notice that morning
                 that Shehata was on vacation and unavailable to attend the hearing.
                 Over Strader's objection, the justice court granted the continuance.
                             We conclude that the justice court did not abuse its discretion
                 in granting the continuances. As to the first continuance, Strader himself
                 agreed to it and thus cannot argue that it was improper. As to the second
                 continuance, the totality of the circumstances does not demonstrate that
                 the continuance was made without good cause or for the purpose of delay.
                 See Sheriff, Clark Cnty. v. Terpstra, 111 Nev. 860, 863, 899 P.2d 548, 550
                 (1995) ("What constitutes 'good cause' is not anienable to a bright-line
                 rule. The justice's court must review the totality of the circumstances to
                 determine whether 'good cause' has been shown."). The State
                 substantially complied with the Bustos requirements and nothing in the
                 record suggests a "willful disregard" or "conscious indifference" to the
                 rules. See McNair v. Sheriff, Clark Cnty., 89 Nev. 434, 438, 514 P.2d 1175,
                 1177 (1973). While Strader points to inconsistencies in the State's
                 averments in support of the first continuance, that continuance was
                 requested only as to Chavez and the reasons for that continuance did not
                 pertain to Strader's case.
                             Second, Strader argues that the district court erred by
                 allowing the State to display a booking photograph of him to the jury

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1047A    e
                during opening statement. 1 Strader did not object to the photograph
                during trial, and we conclude that Strader has failed to demonstrate plain
                error affecting his substantial rights. See Valdez v. State, 124 Nev. 1172,
                1190, 196 P.3d 465, 477 (2008) (providing that this court reviews
                unpreserved claims for plain error); Browning v. State, 120 Nev. 347, 358,
                91 P.3d 39, 47 (2004) (concluding that a booking photograph "had no
                appreciable prejudicial effect since jurors had no reason to assume that it
                had been taken in any other case but the one for which [appellant] was
                being tried").
                             Third, Strader argues that there was insufficient evidence to
                support his convictions because the victim's identification of him was not
                credible and there was no physical evidence connecting him to the crimes.
                We disagree because thefl evidence, when viewed in the light most
                favorable to the State, is sufficient to establish guilt beyond a reasonable
                doubt as determined by a rational trier of fact.   See Jackson v. Virginia,
                443 U.S. 307, 319 (1979); Mitchell v. State, 124 Nev. 807, 816, 192 P.3d
                721, 727 (2008).



                      1Strader  originally argued on appeal that the State displayed a
                PowerPoint slide with Strader's photograph and the word "GUILTY"
                written on it to the jury during opening statement. This court allowed
                Strader time to seek relief pursuant to NRAP 10(c) because it was unclear
                from the record whether the PowerPoint slide was actually displayed.
                Strader has provided notice that, following a hearing by the district court,
                the parties agree that a photograph of Strader was shown to the jury
                without the word "guilty" on it. Strader has corrected the trial court
                record to include the photograph and requests that all references to the
                presence of the word "guilty" on the slide be deemed withdrawn from his
                fast track statement.



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 19474
                                 The evidence at trial showed that the two victims, J. Sotelo
                     and S. Shehata, were sitting in a car in an apartment complex late at
                     night when Strader and Chavez approached them. Chavez pointed a gun
                     through the lowered window at Sotelo and demanded his wallet and keys,
                     and Strader took an iPhone from Shehata's lap. As Strader and Chavez
                     peeled out of the apartment complex in a white pickup truck, a security
                     officer took down the license plate number. The police were notified and
                     within minutes, officers located the truck nearby, followed it into a
                     residential area, and took Strader and Chavez into custody. Shehata's
                     phone was found near Chavez's feet, a gun matching the one Chavez was
                     holding was discovered nearby, and Sotelo's wallet was found in the truck.
                     Shehata showed up and immediately identified Strader and Chavez as the
                     robbers.
                                 We conclude that the jury could reasonably infer from the
                     evidence presented that Strader was guilty of conspiracy to commit
                     robbery and robbery with the use of a deadly weapon. See NRS 199.480;
                     NES 200.380; NRS 193.165. As to Strader's contention that the victims
                     did not see the robber clearly, Shehata's description of the robber to the
                     police largely matched Strader's appearance when he was arrested, and
                     Shehata testified that there were plenty of lights shining in the apartment
                     complex and he got a good look at Strader during the robbery. It is for the
                     jury to determine the credibility of witnesses, McNair v. State, 108 Nev.
                     53, 56, 825 P.2d 571, 573 (1992), and a jury's verdict will not be disturbed
                     on appeal where, as here, sufficient evidence supports the verdict, Bolden
                     v. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981).
                                 Fourth, Strader argues that the district court erred by
                     rejecting his proposed "two reasonable interpretations" jury instruction.

SUPREME COURT
        OF
     NEVADA
                                                           4
(0) I947A    •e(s)
                  Because the jury was properly instructed regarding reasonable doubt, we
                  conclude that the district court did not err by rejecting Strader's proposed
                  instruction. See Bails v. State, 92 Nev. 95, 98, 545 P.2d 1155, 1156 (1976).
                              Fifth, Strader argues that the district court erred by denying
                  his proposed instructions regarding the lesser-related offense of larceny.
                  Strader concedes that this court's holding in Smith v. State, 120 Nev. 944,
                  946, 102 P.3d 569, 571 (2004), forecloses his contention that larceny is a
                  lesser-related offense of robbery, but he asks this court to revisit Smith in
                  light of the newer decision in Rosas v. State, 122 Nev. 1258, 1269, 147 P.3d
                  1101, 1109 (2006). In Smith, this court held that an offense cannot be a
                  lesser-included offense where the elements of the offense areS defined in a
                  manner that excludes acts that constitute the greater offense. 120 Nev. at
                  946, 102 P.3d at 571. The crime of larceny requires the taking of property
                  "under circumstances not amounting to robbery." NRS 205.270. Thus,
                  larceny cannot be a lesser-included offense of robbery because the
                  statutory definition excludes acts amounting to robbery. In Rosas, this
                  court addressed when a defendant is entitled to an instruction on a lesser-
                  included offense. Because Rosas in no way altered our decision in Smith
                  about when an offense is considered lesser-included, we decline Strader's
                  request to revisit our holding in Smith and conclude that the district court
                  did not err in rejecting Strader's proposed instructions.
                              Finally, Strader argues that the district court erred by
                  denying his for-cause challenge of prospective juror 524 who repeatedly
                  stated that she expected the defense to prove Strader's innocence. The
                  district court denied the challenge after questioning the prospective juror
                  about her understanding of the burden of proof and her willingness to
                  follow the district court's instructions. Even if the district court erred in

SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    en
                denying the challenge to the prospective juror, Strader has failed to
                demonstrate that he was prejudiced. Prospective juror 524 did not sit on
                the jury, and Strader has not demonstrated that any jurors actually
                empanelled were not fair or impartial. See Weber v. State, 121 Nev. 554,
                581, 119 P.3d 107, 125 (2005) ("Any claim of constitutional significance
                must focus on the jurors who were actually seated, not on excused
                jurors."). Therefore, no relief is warranted on this claim.
                            For the foregoing reasons, we
                            ORDER the judgment of conviction AFFIRMED.




                                                                   A.4.;       J.
                                                    Hardesty


                                                                               J.
                                                    Douglas

                                                           fl
                                                                               J.
                                                    Cherry



                cc: Hon. Elissa F. Cadish, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                       6
(0) I 947*